                1    Kelly R. Kichline, State Bar No. 10642
                     Lynne McChrystal, State Bar No. 14739
                2    JACKSON LEWIS P.C.
                     Bank of America Plaza
                3    300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89101
                4    Tel: (702) 921-2460
                     Fax: (702) 921-2461
                5    kelly.kichline@jacksonlewis.com
                     lynne.mcchrystal@jacksonlewis.com
                6
                     Attorneys for Defendant
                7    CARSON TAHOE REGIONAL MEDICAL
                     CENTER
                8

                9                                UNITED STATES DISTRICT COURT

              10                                         DISTRICT OF NEVADA

              11     DANIELLE MOORE,                               Case No. 3:19-cv-00291-LRH-CBC

              12            Plaintiff,
                                                                   ORDER GRANTING
              13            vs.                                    DEFENDANT’S REQUEST FOR
                                                                   EXCEPTION FROM ATTENDANCE
              14     CARSON TAHOE REGIONAL MEDICAL                 AT EARLY NEUTRAL EVALUATION
                     CENTER AND DOES I-X,                          SESSION
              15
                            Defendant.
              16

              17             Defendant Carson Tahoe Regional Healthcare, which does business as Carson Tahoe

              18     Regional Medical Center (“Defendant” or “Carson Tahoe”) by and through its counsel of record,

              19     Jackson Lewis, P.C., respectfully requests an exception to the early neutral evaluation (“ENE”)

              20     attendance requirements. Specifically, Defendant requests that Defendant’s insurance carrier be

              21     excused from in-person attendance at the ENE. The carrier representative will be available by

              22     telephone.    The undersigned counsel conferred with Plaintiff’s counsel who indicated that

              23     Plaintiff does not object to this request.

              24             Defendant seeks this exception because, although Chubb insures Defendant, Defendant

              25     has a retention of $100,000 and Defendant will fund the entirety of any resolution reached at the

              26     ENE. In addition, the representative for Chubb is located in Los Angeles and would incur

              27     significant time and expense to travel to the ENE when any settlement would be well within

              28     Defendant’s retention. The insurance representative’s absence will not adversely affect the ENE,

JACKSON LEWIS P.C.
    LAS VEGAS
                1    and those present will have the appropriate settlement authority to reach a reasonable resolution at

                2    the ENE.

                3           Thus, Defendant respectfully requests an exception to the ENE in-person attendance

                4    requirements for its carrier, Chubb.

                5           Dated this 17th day of July, 2019.

                6

                7                                                      JACKSON LEWIS P.C.

                8                                                      /s/ Kelly R. Kichline
                                                                       Kelly R. Kichline, State Bar No. 10642
                9                                                      Lynne McChrystal, State Bar No. 14739
                                                                       300 S. Fourth St., Ste. 900
              10                                                       Las Vegas, Nevada 89101

              11                                                       Attorneys for Defendant
                                                                       CARSON TAHOE REGIONAL MEDICAL
              12                                                       CENTER

              13

              14
                      IT IS SO ORDERED.
              15
                      DATED: July 18, 2019.
              16

              17
                                                              _________________________________________
              18                                              UNITED STATES MAGISTRATE JUDGE

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                        -2-
